— Appeal by defendant from a judgment of the Supreme Court, Kings County (Donnelly, J.), rendered December 10, 1980, convicting him of manslaughter in the first and second degrees, after a nonjury trial, and imposing sentence. 11 Judgment modified, on the law, by reversing the conviction of manslaughter in the second degree and vacating the sentence imposed thereon, and that count of the indictment is dismissed. As so modified, judgment affirmed. 11 As the People concede, the count charging manslaughter in the second degree was an inclusory concurrent count of manslaughter in the first degree. Therefore, a guilty verdict of the greater offense requires dismissal of the lesser offense (see CPL 300.40, subd 3, par [b]). We have reviewed defendant’s remaining contentions and find they do not warrant reversal. Gibbons, J. P., Brown, Niehoff and Boyers, JJ., concur.